Citation Nr: 0104548	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle sprain.

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar syndrome, history of injury, with mechanical 
low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1998.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which, in part, denied as not 
well-grounded claims for service connection for glaucoma and 
a right ankle condition.  That decision also denied a claim 
for service connection for pes planus with a finding that it 
was a constitutional or developmental abnormality which was 
not a disease or injury within the meaning of the pertinent 
VA laws.  In addition, the February 1999 rating decision 
granted service connection for residuals of a left ankle 
sprain and for chronic lumbar syndrome.  A 10 percent rating 
was assigned for each of the service-connected disabilities.  
Because the appeal as regards the left ankle and low back 
disorders is from the original grant of service connection, 
the Board will consider whether separate, or "staged," 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

As regards the claim for service connection for glaucoma, a 
review of the service medical records reveals that the 
results of a glaucoma hemifield test in February 1997 were 
outside normal limits.  The same test taken in March 1997 
revealed borderline results.  When the appellant was retested 
one-half hour later, the results were within normal limits.  
The Board also notes that the January 1999 VA eye examination 
diagnosed "glaucoma suspect" and explained that that 
diagnosis was based on a relatively large cup-to-disc ratio.  
However, the examiner concluded that "it is not possible to 
state at this time, based on this one examination, whether 
the veteran has or will ever develop glaucoma."  It does not 
appear that the January 1999 VA eye examiner had an 
opportunity to review the service medical records.  For these 
reasons, the Board finds that another VA eye examination is 
warranted to clarify whether the appellant is currently 
diagnosed with glaucoma, and if so, to determine, to the 
extent possible, the date of onset.

As regards the right ankle claim, the Board notes that X-rays 
of the right foot and ankle were scheduled in connection with 
the January 1999 VA examinations.  These radiology reports 
have not been associated with the record.  The Board notes 
that X-rays of the right ankle in service showed ossification 
which might be due to an old trauma.  In addition, the 
appellant continues to complain of right ankle pain and 
limitation of motion.  For these reasons, he should undergo 
another VA examination to determine the nature and etiology 
of any right ankle disorder.

As regards the pes planus claim, the Board notes that the 
claim was denied because it was determined to be a 
constitutional or developmental abnormality which was not a 
disease or injury within the meaning of the pertinent VA 
laws.  The Board does not find any medical evidence in the 
record that supports this conclusion.  The Board notes that 
X-rays of the feet and ankles were scheduled in connection 
with the January 1999 VA examinations.  These radiology 
reports have not been associated with the record.  For these 
reasons, the appellant should undergo another VA examination 
to determine the nature and etiology of his pes planus.

As regards the service-connected left ankle and low back 
disorders, the Board notes that X-rays of the left ankle and 
lumbar spine were scheduled in connection with the January 
1999 VA examinations.  These radiology reports have not been 
associated with the record.  For these reasons, the appellant 
should undergo another VA examination to determine the 
severity of the left ankle and low back disorders.

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his glaucoma, right ankle disorder, 
pes planus, left ankle disorder, and low 
back disorder that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
Copies of all such records should be 
associated with the claims folder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  The RO should attempt to obtain a 
copy of the report(s) of any X-ray 
studies of the left and right feet and 
ankles and the lumbar spine performed in 
connection with the appellant's January 
1999 VA examination.

3.  The RO should schedule a 
comprehensive VA examination to for the 
purpose of clarifying whether the 
appellant is diagnosed with a right ankle 
disorder, and, if so, addressing its 
etiology.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted, and X-rays of the right ankle 
should be considered.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
diagnosed right ankle disorder was 
incurred in or aggravated during the 
appellant's period of active duty 
military service between June 1979 and 
June 1998.  The VA physician must fully 
consider any service medical records and 
all post service medical evidence, with 
the purpose of reconciling the diagnostic 
and etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

4.  The RO should schedule a 
comprehensive VA examination to for the 
purpose of addressing the etiology of the 
currently diagnosed pes planus.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted, and X-rays 
of the feet should be considered.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any diagnosed pes planus was 
incurred in or aggravated during the 
appellant's period of active duty 
military service between June 1979 and 
June 1998.  The VA physician must fully 
consider any service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected left ankle and low back 
disabilities.  Any indicated diagnostic 
tests and studies should be accomplished, 
and X-rays of the left ankle and lumbar 
spine should be considered.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the left ankle and lumbar spine in 
degrees.  The examiner should address the 
extent of functional impairment 
attributable to any reported pain or 
instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the left ankle or lumbar 
spine caused by any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of left ankle and 
lumbar spine during flare-ups or when 
repeatedly used.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(functional loss may be due to pain, 
supported by adequate pathology.)  The 
factors upon which the opinions are based 
must be set forth in detail.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner.  

6.  The RO should schedule a 
comprehensive VA eye examination to for 
the purpose of clarifying whether the 
appellant is diagnosed with glaucoma, 
and, if so, addressing its etiology.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any diagnosed glaucoma was incurred 
in or aggravated during the appellant's 
period of active duty military service 
between June 1979 and June 1998.  The VA 
physician must fully consider any service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the diagnostic and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

7.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to service connection for glaucoma, right 
ankle disorder, and pes planus.  The RO 
should also readjudicate the issues of 
entitlement to initial evaluations for his 
service-connected left ankle and low back 
disorders in excess of 10 percent, to include 
consideration of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Then, the RO should issue a 
Supplemental Statement of the Case (SSOC) to 
the appellant on the issues on appeal which 
sets forth the evidence received by the RO 
since the Statement of the Case was issued.  
The appellant and his representative should 
be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



